1/15/2019Case   5:19-cv-00046-JGB-SP Document
                                         Gallinger16-3
                                                   Law MailFiled  01/15/19
                                                           - Fwd: 2nd           Page 1 of 4 Page ID #:206
                                                                      demand response



                                                                                        Gallinger Law <todd@gallingerlaw.com>



  Fwd: 2nd demand response
  Info GGDistro <info@ggdistro.com>                                                                  Mon, Jan 14, 2019 at 1:44 PM
  To: Todd Gallinger <todd@gallingerlaw.com>


    Forwarded Conversation
    Subject: 2nd demand response
    ------------------------

    From: Info GGDistro <info@ggdistro.com>
    Date: Mon, Nov 19, 2018 at 5:42 PM
    To: <dashcraft@swlaw.com>


    Dear Mr.ASHCRAFT,

    this is the response to your letter from GG DISTRIBUTION INC on behalf of Mr.Saquib Shoaib solely.

    We are writing you this email just to clarify that we have never sold any of those MI pods or its said device counterfeit
    ever.we always bought our merchandise from Tinted Brew and we have the invoices from them. If you want me to
    provide those invoices we will gladly provide those.

    Its sad to hear that your clients products are being counterfeiting and we whole as a industry oppose to these kind of
    events. However we are a very well respected company in the industry and these kind of serious allegation can hurt our
    reputation very badly.i would request you to take GG DISTRIBUTION INC name off from the said cease and desist letter.



    Regards,

    GG DISTRIBUTION INC


    ----------
    From: Ashcraft, Damon <dashcraft@swlaw.com>
    Date: Tue, Nov 20, 2018 at 2:13 PM
    To: Info GGDistro <info@ggdistro.com>



    Dear Mr. Shoaib,



    Please provide us with the invoices from Tinted Brew. We except to have these by 5:00 P.M. Arizona time November
    21st.



    Regards,



    Damon



    J. Damon Ashcraft

https://mail.google.com/mail/u/1?ik=a656b3f19d&view=pt&search=all&permmsgid=msg-f%3A1622673743976859683&simpl=msg-f%3A16226737439…   1/4
1/15/2019Case   5:19-cv-00046-JGB-SP Document
                                         Gallinger16-3
                                                   Law MailFiled  01/15/19
                                                           - Fwd: 2nd           Page 2 of 4 Page ID #:207
                                                                      demand response
    Snell & Wilmer L.L.P.

    One Arizona Center

    Phoenix, Arizona 85004-2202

    Office: 602.382.6389

    Cell: 602.510.1640

    dashcraft@swlaw.com www.swlaw.com




    Denver, Las Vegas, Los Angeles, Los Cabos, Orange County, Phoenix, Reno, Salt Lake City, Tucson



    The information contained in this electronic mail message is confidential information intended only for the use of the
    individual or entity named above, and may be privileged. If the reader of this message is not the intended recipient or the
    employee or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
    distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please
    immediately notify us by telephone (602-382-6000), and delete the original message. Thank you.



    From: Info GGDistro <info@ggdistro.com>
    Sent: Monday, November 19, 2018 6:42 PM
    To: Ashcraft, Damon <dashcraft@swlaw.com>
    Subject: 2nd demand response



    ----------
    From: Info GGDistro <info@ggdistro.com>
    Date: Tue, Nov 20, 2018 at 2:20 PM
    To: <dashcraft@swlaw.com>


    THIS IS ONE OF THE INVOICES FROM TINTED BREW


    ----------
    From: Ashcraft, Damon <dashcraft@swlaw.com>
    Date: Mon, Nov 26, 2018 at 2:45 PM
    To: Info GGDistro <info@ggdistro.com>



    Mr. Shaoib,



    Tinted Brew is an authorized distributor of genuine SV3 products. The counterfeit products referenced in our letters of
    November 8, 2018 and November 16, 2018 were not imported or distributed by Tinted Brew.



    While you purport to respond solely on behalf of yourself and GG Distribution Inc., we are aware of your current and/or
    prior affiliations with other recipients of the aforementioned letters.



    We reiterate our demands that you and GG Distribution Inc.:


https://mail.google.com/mail/u/1?ik=a656b3f19d&view=pt&search=all&permmsgid=msg-f%3A1622673743976859683&simpl=msg-f%3A16226737439…   2/4
1/15/2019Case   5:19-cv-00046-JGB-SP Document
                                         Gallinger16-3
                                                   Law MailFiled  01/15/19
                                                           - Fwd: 2nd           Page 3 of 4 Page ID #:208
                                                                      demand response

        1. Confirm you have ceased all use of SV3’s federally registered and unregistered trademarks, including through the
           sale of SV3-branded MI-PODs;
        2. Confirm you have ceased from manufacturing, importing, offering to sell and/or selling counterfeit SV3 products;
        3. Provide an itemized accounting of all SV3-branded products sold by you and/or GG Distribution Inc.; and
        4. Identify all domestic and foreign entities from which you and/or GG Distribution Inc. have received SV3-branded
           products.



    We expect to have your written response to all four items above by 5:00 P.M. Arizona time Tuesday, November 27, 2018.



    Regards,



    Damon




    J. Damon Ashcraft

    Snell & Wilmer L.L.P.

    One Arizona Center

    Phoenix, Arizona 85004-2202

    Office: 602.382.6389

    Cell: 602.510.1640

    dashcraft@swlaw.com www.swlaw.com




    Denver, Las Vegas, Los Angeles, Los Cabos, Orange County, Phoenix, Reno, Salt Lake City, Tucson



    The information contained in this electronic mail message is confidential information intended only for the use of the
    individual or entity named above, and may be privileged. If the reader of this message is not the intended recipient or the
    employee or agent responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
    distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please
    immediately notify us by telephone (602-382-6000), and delete the original message. Thank you.



    From: Info GGDistro <info@ggdistro.com>
    Sent: Tuesday, November 20, 2018 3:21 PM
    To: Ashcraft, Damon <dashcraft@swlaw.com>
    Subject: Re: 2nd demand response



    ----------
    From: Info GGDistro <info@ggdistro.com>
    Date: Tue, Nov 27, 2018 at 4:33 PM
    To: <dashcraft@swlaw.com>


    Mr Ashcraft,

https://mail.google.com/mail/u/1?ik=a656b3f19d&view=pt&search=all&permmsgid=msg-f%3A1622673743976859683&simpl=msg-f%3A16226737439…   3/4
1/15/2019Case   5:19-cv-00046-JGB-SP Document
                                         Gallinger16-3
                                                   Law MailFiled  01/15/19
                                                           - Fwd: 2nd           Page 4 of 4 Page ID #:209
                                                                      demand response
    We mentioned earlier in the email that we dont sale any product (MI POD) or import by ourselves The merchandise we
    buy from is Tinted Brew. I have provided you with their invoice. And currenlt we have no merchandise what so ever in our
    warehouse. We do not sell any Mi Pod anymore beacuse of this confusion happened. We hope that you understand our
    stand point.




     3 attachments

                               image001.png
                               4K


                               image001.png
                               4K

         Invoice_1062_from_Tinted_Brew_INC.pdf
         50K




https://mail.google.com/mail/u/1?ik=a656b3f19d&view=pt&search=all&permmsgid=msg-f%3A1622673743976859683&simpl=msg-f%3A16226737439…   4/4
